Exhibit 10.2

 

Execution Version

 

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of July 21, 2017, is by and among INVENTURE FOODS, INC., a Delaware
corporation (the “Parent Borrower”), the Subsidiaries of the Parent Borrower
identified on the signature pages hereof (such Subsidiaries, together with the
Parent Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders from time to time party to the Credit Agreement defined below (the
“Lenders”) and BSP AGENCY, LLC, a Delaware limited liability company, in its
capacity as agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of March 9, 2016, as amended by that
certain Second Amendment to Credit Agreement dated as of September 27, 2016, as
amended by that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017 and as may be further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, certain Events of Default have occurred, are continuing or will result
under the Credit Agreement as a result of: (a) the Parent Borrower’s and the
other Loan Parties’ failure to comply with the financial statement covenant
contained in Section 5.1 of the Credit Agreement because of a “going concern”
qualification to the certification by the Parent Borrower’s auditor of the
audited financial statements of the Parent Borrower and its Subsidiaries for the
fiscal year ended December 31, 2016, which constitutes an Event of Default under
Section 8.2(a) of the Credit Agreement (the “2016 Audit Covenant Event of
Default”), (b) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended April 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “April EBITDA Event
of Default”), (c) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended June 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “June EBITDA Event
of Default” and collectively with the 2016 Audit Covenant Event of Default and
the April EBITDA Event of Default, the “Current Events of Default”) and (d) the
Parent Borrower’s and the other Loan Parties’ expected failure to comply with
the financial covenants contained in Section 7 of the Credit Agreement from the
date hereof through the Waiver Deadline (as defined below), which would
constitute an Event of Default under Section 8.2(a) of the Credit Agreement (the
“Anticipated Event of Default” and collectively with the Current Events of
Default, the “Specified Events of Default”);

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to (a) that
certain Limited Waiver dated as of March 29, 2017 whereby the Agent and the
Lenders agreed to waive the 2016 Audit Covenant Event of Default until May 15,
2017, (b) that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017 whereby the Agent and the Lenders agreed to (i) extend
the 2016 Audit Covenant Event of Default waiver until July 17, 2017 and
(ii) waive the April EBITDA Event of Default until July 24, 2017 and (c) that
certain Extension Agreement dated as of July 17, 2017 whereby the Agent and the
Lenders agreed to (i) extend the 2016 Audit Covenant Event of Default waiver
until July 24, 2017 (the “2016 Audit Covenant Waiver Deadline”), (ii) waive the
April EBITDA Event of Default until July 24, 2017 (the “April EBITDA Waiver
Deadline”), (iii) waive the June EBITDA Event of Default until July 24, 2017
(the “June EBITDA Waiver Deadline”) and (iv) waive the Anticipated Event of
Default until July 24, 2017 (the “Anticipated Default Waiver Deadline”);

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, the Borrowers have
notified the Agent and the Lenders that they are requesting an additional Loan
(the “Fourth Amendment Term Loan”) in an aggregate principal amount of
$5,000,000 on the terms set forth in this Amendment;

 

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) extend
the 2016 Audit Covenant Waiver Deadline until August 31, 2017, (b) extend the
April EBITDA Waiver Deadline until August 31, 2017, (c) extend the June EBITDA
Waiver Deadline until August 31, 2017, (d) extend the Anticipated Default Waiver
Deadline until August 31, 2017, (e) amend the Credit Agreement to effect such
amendments as may be necessary or appropriate to effect the Fourth Amendment
Term Loan and (f) amend certain other provisions of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to (a) provide the extension of
the 2016 Audit Covenant Waiver Deadline, (b) provide the extension of the
April EBITDA Waiver Deadline, (c) provide the extension of the June EBITDA
Waiver Deadline, (d) provide the extension of the Anticipated Default Waiver
Deadline, (e) provide such Fourth Amendment Term Loan and (f) make such
amendments to the Credit Agreement in accordance with and subject to the terms
and conditions set forth herein and in accordance with the applicable provisions
of the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

LIMITED WAIVER

 

1.1          Waiver of Specified Events of Default.  Notwithstanding the
provisions of the Credit Agreement to the contrary, the Agent and the Lenders
hereby agree to extend the 2016 Audit Covenant Waiver Deadline, extend the
April EBITDA Waiver Deadline, extend the June EBITDA Waiver Deadline and extend
the Anticipated Default Waiver Deadline until the date (the “Waiver Deadline”)
that is the earlier of (a) the occurrence and continuation of a Default or Event
of Default other than any Specified Event of Default and (b) August 31, 2017. 
On the date constituting the Waiver Deadline, the Specified Events of Default
will be reinstated as if the waiver set forth above had never been provided and
failure of the Parent Borrower to be in compliance therewith shall constitute an
immediate Event of Default.

 

1.2          Effectiveness of Limited Waiver.  This limited waiver shall be
effective only to the extent specifically set forth herein and shall not (a) be
construed as a waiver of any breach, Default or Event of Default other than as
specifically waived herein nor as a waiver of any breach, Default or Event of
Default of which the Lenders have not been informed by the Borrowers, (b) affect
the right of the Lenders to demand compliance by the Borrowers with all terms
and conditions of the Loan Documents, except as specifically modified or waived
by this Amendment, (c) be deemed a waiver of any transaction or future action on
the part of the Borrowers requiring the Lenders’ consent or approval under the
Loan Documents, or (d) except as waived hereby, be deemed or construed to be a
waiver or release of, or a limitation upon, the Lenders’ exercise of any rights
or remedies under the Credit Agreement or any other Loan Document, whether
arising as a consequence of any Default or Event of Default (other than a
Specified Event of Default) which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

 

2.1          Amendment to Section 2.1(a).  Section 2.1(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Term Loans.

 

(i)            Subject to the terms and conditions of this Agreement, each
Lender agrees (severally, not jointly or jointly and severally) to make a term
loan to Borrowers on the Closing Date (the “Closing Date Term Loan”) in an
amount equal to such Lender’s Closing Date Term Loan Commitment, which Closing
Date Term Loan shall be disbursed to the Borrowers pursuant to written
instructions of the Parent Borrower to Agent. From and after the Closing Date,
the principal amount of the Closing Date Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

 

Installment Amount

 

March 26, 2016

 

$212,500

 

June 25, 2016

 

$212,500

 

September 24, 2016

 

$212,500

 

December 31, 2016

 

$212,500

 

April 1, 2017

 

$212,500

 

July 1, 2017

 

$212,500

 

September 30, 2017

 

$212,500

 

December 30, 2017

 

$212,500

 

March 31, 2018

 

$212,500

 

June 30, 2018

 

$212,500

 

September 29, 2018

 

$212,500

 

December 29, 2018

 

$212,500

 

March 30, 2019

 

$212,500

 

June 29, 2019

 

$212,500

 

September 28, 2019

 

$212,500

 

December 28, 2019

 

$212,500

 

 

3

--------------------------------------------------------------------------------


 

Date

 

Installment Amount

 

March 28, 2020

 

$212,500

 

June 27, 2020

 

$212,500

 

September 26, 2020

 

$212,500

 

Maturity Date

 

The remaining outstanding principal amount of the Closing Date Term Loan

 

 

(ii)           Subject to the terms and conditions of this Agreement, each
Lender agrees (severally, not jointly or jointly and severally) to make a term
loan to Borrowers on the Fourth Amendment Effective Date (the “Fourth Amendment
Term Loan” and collectively with the Closing Date Term Loan, the “Loans”) in an
amount equal to such Lender’s Fourth Amendment Term Loan Commitment, which
Fourth Amendment Term Loan shall be disbursed to the Borrowers pursuant to
written instructions of the Parent Borrower to Agent. From and after the Fourth
Amendment Effective Date, the principal amount of the Fourth Amendment Term Loan
shall be repaid on the following dates and in the following amounts:

 

Date

 

Installment Amount

 

September 30, 2017

 

$12,500

 

December 30, 2017

 

$12,500

 

March 31, 2018

 

$12,500

 

June 30, 2018

 

$12,500

 

September 29, 2018

 

$12,500

 

December 29, 2018

 

$12,500

 

March 30, 2019

 

$12,500

 

June 29, 2019

 

$12,500

 

September 28, 2019

 

$12,500

 

December 28, 2019

 

$12,500

 

March 28, 2020

 

$12,500

 

June 27, 2020

 

$12,500

 

September 26, 2020

 

$12,500

 

 

4

--------------------------------------------------------------------------------


 

Date

 

Installment Amount

 

Maturity Date

 

The remaining outstanding principal amount of the Fourth Amendment Term Loan

 

 

(iii)          Amounts borrowed pursuant to this Section 2.1 and paid or prepaid
may not be reborrowed.  The outstanding principal amount of the Loans, together
with interest accrued and unpaid thereon, shall constitute Obligations and shall
be due and payable on the Maturity Date or, if earlier, on the date on which
they are declared due and payable pursuant to the terms of this Agreement.  The
Borrowers, the Lenders and the Agent acknowledge and agree that immediately
after giving effect to the funding of the Fourth Amendment Term Loan, the
outstanding principal amount of the Loans as of the Fourth Amendment Effective
Date shall be $77,514,155.74.

 

2.2          Amendment to Section 2.4(f).  Section 2.4(f) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(f)            Application of Payments. Each payment pursuant to
Section 2.1(a)(i) and Section 2.1(a)(ii) and each prepayment pursuant to
Section 2.4(e)(i) through Section 2.4(e)(v) shall, (A) so long as no Application
Event shall have occurred and be continuing, be applied to the outstanding
principal amount of the Loans until paid in full and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

 

2.3          Amendment to Section 2.10(b).  Section 2.10(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(b)           (i) To the extent the Borrowers make any payment or prepayment of
principal with respect to the Loans after the Fourth Amendment Effective Date
(including any prepayment pursuant to Section 2.4(d) or (e)), other than
regularly scheduled principal payments pursuant to Section 2.1(a) (excluding any
such principal payment on the Maturity Date), the Borrowers shall pay to the
Agent for the ratable account of each of the Lenders, a non-refundable fee in
the amount of 10.00% of the aggregate principal amount of all such Loans paid or
prepaid (the “Fourth Amendment Fee”).  Such Fourth Amendment Fee shall be due
and payable on the date of payment or prepayment (whether or not an Event of
Default is occurring and prior to and after acceleration of the Loans) and on
any date set forth in the last paragraph of Section 9.1.

 

2.4          Amendment to Section 6.11.  Section 6.11 is hereby amended and
restated in its entirety to read as follows:

 

6.11        Use of Proceeds.  Each Borrower will not, and will not permit any of
its Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Funds Flow Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).  Each Borrower will not, and will not permit any of its Subsidiaries
to use the proceeds of the Fourth Amendment Term Loan for any purpose other than
(x) payments of interest hereunder and (y) payment of trade payables in the
ordinary course of business.

 

5

--------------------------------------------------------------------------------


 

2.5          Amendment to Section 7.3.  Section 7.3 is hereby amended and
restated in its entirety to read as follows:

 

7.3          Consolidated EBITDA.  Commencing with the fiscal month ending
August 31, 2017, Borrowers will have EBITDA, measured at the end of each fiscal
month for the twelve (12) months then ended, of at least $18,000,000.

 

2.6          Amendment to Section 9.1.  The final paragraph of Section 9.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Without limiting the generality of Section 2.10(b), and notwithstanding anything
to the contrary in this Agreement or any Loan Document, it is understood and
agreed that if the Obligations are accelerated hereunder pursuant to this
Section 9.1, the Fourth Amendment Fee determined as of the date of acceleration,
will also be due and payable and will be treated and deemed as though the
applicable Loans were prepaid and the applicable Commitments were terminated as
of such date and shall constitute part of the Obligations for all purposes
herein.  The Fourth Amendment Fee shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOURTH AMENDMENT FEE IN CONNECTION WITH ANY SUCH ACCELERATION.  The Loan Parties
expressly agree that (i) the Fourth Amendment Fee is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Fourth Amendment Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Fourth Amendment Fee, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 9.1, (v) their agreement
to pay the Fourth Amendment Fee is a material inducement to the Lenders to make
the Loans and to provide the waivers set forth in the Fourth Amendment, and
(vi) (A) the Fourth Amendment Fee represents a good faith, reasonable estimate
and calculation of the lost profits and damages of the Lenders, (B) it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Lenders or profits lost by the Lenders as a result of such payment or
prepayment and (C) the Fourth Amendment Fee represents liquidated damages and
compensation for the costs of making funds available hereunder and providing the
waivers set forth in the Fourth Amendment.

 

2.7          Amendment to Section 14.1(a)(iii).  Section 14.1(a)(iii) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(iii)          reduce the principal of, or the rate of interest on, any Loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders) but including the Fourth Amendment
Fee)),

 

6

--------------------------------------------------------------------------------


 

2.8          New Definitions.  The following definitions are hereby added to
Schedule 1.1 to the Credit Agreement in the appropriate alphabetical order:

 

“Acceptance Notice” has the meaning specified therefor in the definition of
Permitted Indebtedness.

 

“Closing Date Term Loan” has the meaning specified therefor in Section 2.1(a) of
the Agreement.

 

“Closing Date Term Loan Commitment” means, with respect to each Lender, its
Closing Date Term Loan Commitment, and, with respect to all Lenders, their
Closing Date Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender’s name under the applicable heading on Schedule C-1 to
the Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.  The aggregate principal amount of Closing
Date Term Loan Commitments on the Fourth Amendment Effective Date is
$72,514,155.74.

 

“Financing Solicitation” has the meaning specified therefor in the definition of
Permitted Indebtedness.

 

“Fourth Amendment Effective Date” shall mean July 17, 2017.

 

“Fourth Amendment Fee” has the meaning specified therefor in Section 2.10(b) of
the Agreement.

 

“Fourth Amendment Term Loan” has the meaning specified therefor in
Section 2.1(a) of the Agreement.

 

“Fourth Amendment Term Loan Commitment” means, with respect to each Lender, its
Fourth Amendment Term Loan Commitment, and, with respect to all Lenders, their
Fourth Amendment Term Loan Commitments, in each case as such Dollar amounts are
set forth beside such Lender’s name under the applicable heading on Schedule C-1
to the Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.  The aggregate principal amount of
Fourth Amendment Term Loan Commitments on the Fourth Amendment Effective Date is
$5,000,000.

 

2.9          Amendment to Definition of Applicable Margin.  The definition of
“Applicable Margin” set forth in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Applicable Margin” means, as of any date of determination after the Fourth
Amendment Effective Date, with respect to all Loans outstanding on such date,
7.00% per annum with respect to Base Rate Loans and 8.00% per annum with respect
to LIBOR Rate Loans.

 

2.10        Amendment to Definition of Commitment.  The definition of
“Commitment” set forth in Schedule 1.1 to the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Commitments” means, with respect to each Lender, its Closing Date Term Loan
Commitment or Fourth Amendment Term Loan Commitment, as applicable.

 

7

--------------------------------------------------------------------------------


 

2.11        Amendment to Definition of Permitted Indebtedness.  The definition
of “Permitted Indebtedness” set forth in Schedule 1.1 to the Credit Agreement is
hereby amended by (a) replacing current subsection (g) in its entirety with the
following and (b) replacing current subsection (w) in its entirety with the
following:

 

(g)           [Reserved].

 

(w)          subject to the terms of the Intercreditor Agreement, the ABL
Obligations and Indebtedness in respect of the ABL Credit Agreement and the
other ABL Documents and any refinancing or replacement indebtedness thereof;
provided that the aggregate principal amount of loans plus the aggregate face
amount of letters of credit thereunder shall not exceed $56,000,000, provided,
further, that, during the period commencing on the Fourth Amendment Effective
Date and continuing through August 31, 2017, the Borrowers shall not solicit,
initiate, encourage or assist the submission of any proposal, negotiation or
offer from any person or entity (other than the Agent and its Affiliates) to
provide indebtedness to refinance in full the ABL Obligations unless either
(i) otherwise approved by the Agent in its sole discretion or (ii) both (y) the
Borrowers shall have notified the Agent in writing (the “Financing
Solicitation”) of their intent to seek to obtain financing to replace the ABL
Obligations (which notice shall reasonably indicate the parameters of the
financing to be solicited and shall contain an offer to the Agent and the
Lenders to provide such financing on such terms) and the Agent and the Lenders
shall have had not less than 5 Business Days following receipt of such notice to
provide the Borrower with written notice of their agreement to provide the
Borrowers with financing under such parameters (the “Acceptance Notice”) and
(z) the Agent and the Lenders shall have either (A) declined such Financing
Solicitation or (B) delivered an Acceptance Notice within such 5 Business Day
period but failed to make such refinancing available to the Borrowers within 15
Business Days following the delivery to the Borrowers of an Acceptance Notice. 
In the event that the Agent and the Lenders shall fail to deliver an Acceptance
Notice to the Borrowers within 5 Business Days following receipt by the Agent of
a Financing Solicitation from the Borrowers, the Agent and the Lenders shall be
deemed to have declined the Financing Solicitation and the Borrowers shall be
permitted to solicit, initiate, encourage or assist the submission of any
proposal, negotiation or offer from any person or entity (to provide
indebtedness to refinance in full the ABL Obligations on the parameters outlined
in the Financing Solicitation previously delivered to the Agent.

 

2.12        Amendment to Definition of Permitted Purchase Money Indebtedness. 
The definition of “Permitted Purchase Money Indebtedness” set forth in Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 120 days after, the acquisition of any fixed assets for the
purpose of financing all or any part of the acquisition cost thereof, in an
aggregate principal amount outstanding at any one time not in excess of
$3,000,000.

 

2.13        Amendment to Schedule C-1.  Schedule C-1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule C-1 hereto.

 

2.14        Amendment to Schedule 5.1.  Schedule 5.1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 5.1 hereto.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

INTEREST PERIODS

 

3.1          Interest Periods.  In connection with this Amendment, the Interest
Periods applicable to the Closing Date Term Loan shall be reset as necessary to
cause the Interest Periods applicable to the Closing Date Term Loan to be
identical to the Interest Periods applicable to the Fourth Amendment Term Loans
funded on the Fourth Amendment Effective Date.  The Borrowers shall be
responsible for any costs arising under Section 2.12 of the Credit Agreement
resulting from such action.

 

ARTICLE IV
CONDITIONS TO EFFECTIVENESS

 

4.1          Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

(a)           Executed Amendment.  The Agent shall have received a copy of
(i) this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Agent and (ii) an amendment duly executed by each of the Loan
Parties, the Required Lenders (as defined in the ABL Credit Agreement) and the
ABL Agent in form and substance reasonably satisfactory to the Agent (it being
understood and agreed that the amendment to the ABL Credit Agreement attached as
Exhibit A hereto is in form and substance satisfactory to Agent).

 

(b)           Side Letter.  The Agent shall have received the side letter, in
substantially the form attached as Exhibit B hereto (the “Side Letter”), duly
executed by the parties thereto, and the same shall be in full force and effect.

 

(c)           Fourth Amendment Term Loan Conditions.  The conditions set forth
in Section 2.1(b) of the Credit Agreement shall have been satisfied; provided
that the Agent and the Lenders hereby agree to waive (i) the requirement set
forth in Section 2.1(b)(vii) and (ii) the financial covenant compliance
requirement set forth in Section 2.1(b)(xi)(z).

 

(d)           Default.  After giving effect to this Amendment and the Fourth
Amendment Term Loan, no Default or Event of Default shall exist.

 

(e)           Representations and Warranties.  As of the Amendment Effective
Date, the representations and warranties of the Loan Parties contained in the
Credit Agreement and in the other Loan Documents shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are qualified or
modified by materiality in the text thereof).

 

(f)            Officer’s Certificate.  Agent shall have received a certificate
of the Chief Financial Officer of the Parent Borrower in form and substance
satisfactory to it certifying as to the satisfaction by the Loan Parties of
clauses (d) and (e) set forth in this Section 4.1.

 

(g)           Secretary’s Certificate.  Agent shall have received a certificate
from the Secretary of each Loan Party (i) attesting to the resolutions of such
Loan Party’s board of directors authorizing its execution, delivery, and
performance of the Loan Documents to which it is a party, (ii) authorizing
specific officers or members of such Loan Party to execute the same and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party.

 

9

--------------------------------------------------------------------------------


 

(h)           Organizational Documents.  Agent shall have received copies of
each Loan Party’s Governing Documents, as amended modified or supplemented prior
to the Amendment Effective Date, which Governing Documents shall be
(i) certified by the Secretary of such Loan Party, and (ii) with respect to
Governing Documents that are charter documents, certified as of a recent date
(not more than 30 days prior to the Amendment Effective Date) by the appropriate
governmental official.

 

(i)            Good Standing Certificates.  Agent shall have received a
certificate of status with respect to each Loan Party, each dated within 10 days
of the Amendment Effective Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction.

 

(j)            Solvency Certificate.  Agent shall have received a solvency
certificate of the Chief Financial Officer of the Parent Borrower, in form and
substance satisfactory to it, certifying as to the solvency of the Loan Parties.

 

(k)           Notice of Borrowing.  The Agent shall have received from the
Borrowers a duly executed Notice of Borrowing.

 

(l)            Legal Opinion.  The Agent shall have received an opinion or
opinions of counsel for the Loan Parties, dated the Amendment Effective Date and
addressed to the Agent and the Lenders which shall be in form and substance
satisfactory to the Agent.

 

(m)          Fees and Expenses.

 

(i)            The Agent shall have received from the Parent Borrower for the
account of each Lender that provides a Fourth Amendment Term Loan Commitment
(each such Lender, a “Fourth Amendment Term Loan Lender”, and collectively, the
“Fourth Amendment Term Loan Lenders”), a commitment fee as set forth in the fee
letter dated as of even date herewith by and between the Parent Borrower, on
behalf of the Borrowers, and the Agent, on behalf of the Fourth Amendment Term
Loan Lenders.

 

(ii)           The Agent shall have received from the Parent Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and King & Spalding LLP shall have received
from the Parent Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.

 

(n)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Agent and its counsel.

 

4.2          Post-Closing Matters.  The Borrowers shall execute and deliver the
following documents and complete the following actions in each case within the
time limits specified below:

 

(a)           Projections.  Within 30 days after the Amendment Effective Date
(or such longer period of time as agreed to by the Agent in its sole
discretion), the Agent shall have received a set of Projections of the Borrowers
for the 3 year period following the Amendment Effective Date on a year by year
basis and for the 1 year period following the Amendment Effective Date on a
month by month basis in form and substance including as to scope and underlying
assumptions satisfactory to the Agent.

 

10

--------------------------------------------------------------------------------


 

(b)           Mortgage Assignments and Amendments.  Within 30 days after the
Amendment Effective Date (or such longer period of time as agreed to by the
Agent in its sole discretion), with respect to the Real Property Collateral that
is subject to a Mortgage pursuant to the Credit Agreement, the Collateral Agent
shall have received the following, in each case, in form and substance
reasonably acceptable to the Collateral Agent:

 

(i)            an amendment to each Mortgage to reflect the terms of this
Amendment;

 

(ii)           date down endorsements (to the extent reasonably available in the
applicable jurisdiction) to the Lenders’ title insurance policies delivered in
connection with the Credit Agreement, together with copies of the title searches
obtained in connection with delivering such endorsements; and

 

(iii)          such other documentation as reasonably requested by the
Collateral Agent in connection with this clause (b), in each case, in form and
substance reasonably satisfactory to the Collateral Agent.

 

ARTICLE V
MISCELLANEOUS

 

5.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

5.2          Representations and Warranties of the Loan Parties.  Each of the
Loan Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article 4 of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date).

 

11

--------------------------------------------------------------------------------


 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

(f)            The Loan Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Loan Documents and prior to all Liens other than Permitted Liens.

 

(g)           The Obligations are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

 

5.3          Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

5.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

5.5          Expenses.  Each Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

5.6          Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Agent, as is necessary to carry out the intent
of this Amendment.

 

5.7          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

5.8          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

5.9          No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

 

5.10        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

5.11        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12

--------------------------------------------------------------------------------


 

5.12        General Release.  In consideration of the Agent’s and the Required
Lenders’ willingness to enter into this Amendment, each Loan Party hereby
releases and forever discharges the Agent, the Lenders and the Agent’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
members, partners, equityholders, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

5.13        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Section 12 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

5.14        Authorization of Agent to Enter into Side Letter.  Each Lender
hereby irrevocably authorizes the Agent to execute and deliver the Side Letter
on such Lender’s behalf, and each Lender hereby agrees to be bound thereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

 

INVENTURE FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RADER FARMS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

INVENTURE — GA, INC. f/k/a FRESH FROZEN FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

POORE BROTHERS-BLUFFTON, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,

 

 

an Arizona corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

 

an Arizona corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

LA COMETA PROPERTIES, INC.,

 

 

an Arizona corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

BN FOODS, INC.,

 

 

a Colorado corporation

 

 

 

 

 

 

By:

/s/ Steve Weinberger

 

 

Name: Steve Weinberger

 

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PROVIDENCE DEBT FUND III LP,

 

 

as a Lender

 

 

 

 

 

By:   Providence Debt Fund III GP L.P., its general partner

 

 

 

 

 

By:   Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Director

 

 

 

 

 

 

 

 

PROVIDENCE DEBT FUND III MASTER (NON-US) LP, as a Lender

 

 

 

 

 

By:  Providence Debt Fund III GP L.P., its general partner

 

 

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Director

 

 

 

 

 

 

 

 

LANDMARK WALL SMA L.P., as a Lender

 

 

 

 

 

By: Landmark Wall SMA GP L.P., its general partner

 

 

 

 

 

By: Landmark Wall SMA GP, LLC, its general partner

 

 

 

 

 

By: Landmark Equity Advisors, L.L.C., its managing member

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Director

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

BENEFIT STREET PARTNERS SMA-C LP,

 

 

as a Lender

 

 

 

 

 

By: Benefit Street Partners L.L.C., its investment

 

 

advisor

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND LP, as a Lender

 

 

 

 

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

 

 

 

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

 

 

 

 

 

By:

/s/ Bryan Martoken

 

 

Name: Bryan Martoken

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

 

GRIFFIN-BENEFIT STREET PARTNERS BDC CORP., as a Lender

 

 

 

 

 

 

By:

/s/ Joseph Miller

 

 

Name: Joseph Miller

 

 

Title: Authorized Signer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule C-1

 

Commitments

 

Lender

 

Closing Date Term Loan
Commitment

 

Fourth Amendment Term
Loan Commitment

 

Providence Debt Fund III LP

 

$

30,943,069.92

 

$

2,134,000.00

 

Providence Debt Fund III Master (Non-US) LP

 

$

16,478,628.62

 

$

1,136,000.00

 

Landmark Wall SM L.P. (for itself and as successor to Landmark Wall SM SPV LP)

 

$

16,312,272.61

 

$

1,125,000.00

 

Benefit Street Partners SMA-C LP

 

$

3,975,481.95

 

$

274,000.00

 

Benefit Street Partners Capital Opportunity Fund LP

 

$

3,951,594.93

 

$

272,000.00

 

Griffin-Benefit Street Partners BDC Corp.

 

$

853,107.71

 

$

59,000.00

 

TOTAL:

 

$

72,514,155.74

 

$

5,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

if an Event of Default has occurred and is continuing and in any event,
commencing with the fiscal month ending August 31, 2017, as soon as available,
but in any event within 15 days after the end of each month during each of
Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,

 

(a)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA,

 

(b)                                 to the extent applicable, a calculation of
the Fixed Charge Coverage Ratio and the Total Leverage Ratio that is required to
be delivered under the Agreement, and

 

(c)                                  any compliance certificate delivered under
the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, prepared in accordance with GAAP as well as on an
internally-determined “mark-to-market” basis, together with a corresponding
discussion and analysis of results from management,

 

(a)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,

 

(b)                                 a calculation of the Fixed Charge Coverage
Ratio and Total Leverage Ratio that is required to be delivered under the
Agreement,

 

(c)                                  a certification of compliance with all
applicable United States Department of Agriculture and the Food and Drug
Administration rules and policies and rules and policies of any other
Governmental Authority relating to Food Security Laws, including, if requested
by Agent, a third-party expert certification audit or Food and Drug
Administration inspection of the Loan Parties quality system, and

 

(d)                                 any compliance certificate delivered under
the ABL Credit Agreement.

 

 

 

as soon as available, but in any event

 

(a)                                 consolidated and consolidating financial
statements of Parent Borrower and its Subsidiaries for each such fiscal year,
audited by independent certified

 

--------------------------------------------------------------------------------


 

within 90 days after the end of each of Parent Borrower’s fiscal years,

 

public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with Article 7 of the Agreement (other than any qualification or exception
attributable solely to the occurrence of the stated maturity of any Revolving
Loans within 12 months after the date of such opinion)), by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), as well as on an internally-determined “mark-to-market” basis,

 

(b)                                 a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA to the
extent applicable,

 

(c)                                  a calculation of the Fixed Charge Coverage
Ratio and Total Leverage Ratio that is required to be delivered under the
Agreement, and

 

(d)                                 any compliance certificate delivered under
the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years,

 

(e)                                  copies of Parent Borrower’s Projections, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, exercising reasonable (from the perspective of a secured
term-based lender) business judgment, for the forthcoming 3 years, certified by
the chief financial officer of Parent Borrower as being such officer’s good
faith estimate of the financial performance of Parent Borrower during the period
covered thereby.

 

 

 

if and when filed by Parent Borrower,

 

(f)                                   Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports (if any when requested by Agent),

 

(g)                                  any other filings made by Parent Borrower
with the SEC, and

 

(h)                                 any other information that is provided by
Parent Borrower to its shareholders generally.

 

 

 

promptly, but in any event within 5 days after any Loan Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

 

(i)                                     notice of such event or condition and a
statement of the curative action that the Borrowers propose to take with respect
thereto.

 

 

 

promptly after the commencement thereof, but in any

 

(j)                                    notice of all actions, suits, or
proceedings brought by or against Parent Borrower or any of its Subsidiaries
before any Governmental Authority which

 

--------------------------------------------------------------------------------


 

event within 5 days after the service of process with respect thereto on Parent
Borrower or any of its Subsidiaries,

 

 reasonably could be expected to result in a Material Adverse Effect.

 

 

 

upon the request of Agent,

 

(a)                                 any other information reasonably requested
relating to the financial condition of Parent Borrower or its Subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[ABL AMENDMENT TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[SIDE LETTER TO BE ATTACHED]

 

--------------------------------------------------------------------------------